Citation Nr: 1013426	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Son


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

In June 2009, the Veteran testified before the Undersigned 
Law Judge at a Travel Board hearing at the RO.  A transcript 
is of record.

In July 2009, the Board remanded the matter for further 
development, specifically a VA medical examination.  This 
examination was completed in November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total rating based on 
individual unemployability (TDIU) has been inferred in this 
case and is refered to the RO for adjudication.


FINDING OF FACT

Effective June 21, 2006, the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and, the inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Effective June 21, 2006, the criteria for a disability rating 
of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Clams Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to 
provide Veterans with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must request that the Veteran 
provide any evidence in his possession that pertains to the 
claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in August 
2006. This letter told the Veteran that he could substantiate 
the claim with evidence that the disability had worsened, 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his increased 
rating claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

The August 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the August 2006 letter.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment and 
examination providers.  Additionally, the Veteran was 
afforded an adequate VA examination in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


The Merits of the Claim

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

Background

In a July 2006 VA mental health clinic record, the examiner 
noted the Veteran was married, living with his wife of 57 
years.  He stated he had no close friends. The Veteran stated 
that he was self-employed as an attorney, but only worked a 
few hours per month.  The examiner stated the Veteran's 
affect had full range and was appropriate, his mood was 
anxious and somewhat depressed.  His thought process was 
normal, and no delusions or hallucinations were present. He 
was overly irritable and experienced problems with poor sleep 
and hypervigilance.  He reported no suicidal or homicidal 
intentions. The examiner diagnosed chronic PTSD and assigned 
a GAF of 55.  

In August 2006, the Veteran was afforded a VA examination.  
The Veteran reported nightmares and flashbacks, 
hypervigilance, easy startle reflex, depression, anxiety, and 
sleep disturbance.  The examiner noted the Veteran was a 
lawyer who did "a little bit" of work.  The Veteran stated 
he had difficulty working because of his decreasing memory 
and concentration.  

The examiner noted the Veteran was dressed casually and 
cooperative.  His mood was neutral, affect was blunted, and 
speech was normal.  There were no perceptual problems and his 
thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  Insight and judgment, along with impulse 
control, were fair.  The examiner diagnosed PTSD and assigned 
a GAF 45.  The examiner opined the Veteran had moderately 
severe symptoms and had problems working as well as in his 
relationships.  

In August 2007, a private psychologist, Dr. WGF, stated that 
the Veteran reported that he did not get along well with 
people, as he was frequently argumentative.  He stated he had 
few friends and was afraid of most things, i.e., medication, 
surgery, and doctors.  Dr. WGF noted the Veteran was dressed 
appropriately and was cooperative during the interview.  He 
was oriented to person, place and time, with good eye 
contact.  Long and short term memory was intact, but short 
term memory appeared impaired.  The Veteran stated he had 
difficulty concentrating on tasks which interfered with his 
ability to read and practice law.  Dr. WGF stated that the 
Veteran appeared to be extremely sad and depressed.  The 
Veteran stated that he had nightmares relating to his 
military experiences, and since partial retirement, they had 
increased in frequency.  During waking hours, he had 
flashbacks, was hypervigilant, startled easily, and had high 
anxiety with panic attacks.  The diagnosis was chronic PTSD 
and moderate major depression with a GAF of 52.
 
In October 2007, Dr. WGF stated that the Veteran returned to 
treatment and appeared to be significantly more anxious and 
depressed.  He complained of severe impairments in his short-
term and working memory skills resulting in his no longer 
being able to function as an attorney.  The Veteran was 
anxious, tense, and depressed, expressing feelings of both 
worthlessness and hopelessness.  Dr. WGF stated there was a 
substantial decline in his concentration, attention, and 
memory skills.  The Veteran reported an increase of symptoms 
of disruptive sleep, nightmares, and intrusive thoughts 
related to his combat military experiences.  Dr. WGF 
diagnosed the Veteran with chronic PTSD and severe major 
depression, with no psychotic features, assigning a GAF of 
40.

In November 2007, the Veteran was afforded a VA examination. 
The Veteran reported that he only received a few hours of 
sleep at a time due to nightmares and distressing memories, 
however, he did achieve a total of about seven to eight hours 
of sleep per night.  He reported that he had a negative 
attitude and outbursts of anger.  He was depressed and losing 
interest in things. He reported anxiety and hypervigilance as 
well and some declining concentration and memory problems.  
The Veteran stated that for the last four or five months he 
felt that he could not work anymore,  reporting visual 
problems, difficulty adapting to computers and, concentration 
and memory problems interfering with his performing work as a 
lawyer.  

The examiner stated the Veteran was appropriately groomed and 
no unusual behaviors were noted.  He was cooperative and 
engaged during the interview and occasionally smiled.  His 
overall mood was depressed, affect was constricted, and his 
speech was of normal rate and volume.  His speech was 
rational and relevant, and well organized. There was no 
evidence of delusions, hallucinations, or other psychotic 
symptomatology.  There was no aggressive or suicidal ideation 
elicited.  There were some minor problems with concentration 
and memory, but his ability to abstract was good.  His 
orientation, insight and judgment were intact.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF of 58.  

The examiner noted the Veteran had reported problems with 
work inefficiency due to depression and PTSD symptoms. The 
examiner opined that, equally, if not more pressing, were his 
problems with vision and hearing as well as dealing in a 
competitive world with an increased reliance upon computers.  

The examiner opined that the Veteran's PTSD symptoms did 
contribute to his work difficulties, however, they were not 
the sole or main reason for his inability to work.  The 
examiner stated that if not for his other physical problems, 
the Veteran would be able to engage in gainful employment.

In an April 2008 VA mental health clinic record, the Veteran 
reported that he was bothered by distressing memories of 
combat "all the time."  The examiner stated the Veteran 
appeared to be moderately depressed, and was unhappy more 
often than happy.  He had no suicidal ideation or intent.  
His affect had full range and was appropriate, his mood was 
anxious and moderately depressed.  He had no delusions or 
hallucinations.  He was overly irritable, angered too easily, 
awoke prematurely, and had difficulty falling back asleep.  
The examiner diagnosed the Veteran with PTSD, depressive 
disorder, and assigned a GAF of 55.

In an October 2008 letter, Dr. LME stated that the Veteran 
reported increasing flashbacks.  Dr. LME noted that during 
the last few years, due to medical problems and other 
factors, he had been unable to sustain a law practice.  He 
stated the Veteran did show evidence of some cognitive 
difficulties in memory but given his age, it was not more 
than age appropriate.  He did show evidence of tension and 
depression in the tone of his voice and in his facial 
quality.  Dr. LME opined the Veteran had chronic PTSD and 
severe major depression.  

In June 2009, the Veteran appeared at a Board hearing and 
testified that he left the practice of law because of memory 
loss and a lack of confidence in his abilities due to PTSD.  
He also testified that on a day to day basis he had suicidal 
thoughts.  The Veteran reported he was taking no psychotropic 
medication nor was he attending any mental health therapy.  

In November 2009, the Veteran was afforded a VA examination.  
He reported that he felt "very unstable."  He stated that 
he experienced flashbacks related to his military experiences 
at least once per week.  He reported difficulty falling 
asleep due to intrusive thoughts about his time in the war.  
In order to sleep, he occasionally took Tylenol PM, but was 
nervous about taking medication every night.  He endorsed 
increased anger and irritability, hypervigilance and 
physiological reactivity upon exposure to trauma reminders.  
The Veteran reported that he worked as a lawyer and retired 
two years ago, primarily due to his eyesight declining, as he 
was diagnosed with macular degeneration.  

The examiner noted the Veteran was well groomed and appeared 
his stated age.  The Veteran's mood was depressed and 
irritable, his affect was congruent.  Verbalizations were of 
normal rate, volume, and prosody.  Eye contact was sustained, 
and no perceptual disturbances were endorsed or noted.  The 
Veteran denied suicidal or homicidal ideation.  The Veteran 
occasionally lost track of what he way saying, but was able 
to redirect himself.  The Veteran tended to be preoccupied 
with health concerns and dissatisfaction over the claims 
process.  His symptoms resulted in social withdrawal and 
detachment.  The examiner diagnosed PTSD and assigned a GAF 
score of 54.

Analysis

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the 50 percent disability rating 
assigned effective June 21, 2006, the date the Veteran filed 
a claim for an increased rating for PTSD. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the claim and assigns a 70 percent 
disability evaluation, effective June 21, 2006.

VA medical examiners report the Veteran has chronic PTSD, 
with GAF scores ranging from 40-58. In August 2007, Dr. WGF 
stated that the Veteran appeared to be extremely sad and 
depressed.  He stated that he had nightmares relating to his 
military experiences, and since partial retirement, they had 
increased in frequency.  Subsequently, in October 2007, Dr. 
WGF diagnosed the Veteran with chronic PTSD and severe major 
depression, assigning a GAF of 40.  In November 2009, the VA 
examiner noted the Veteran endorsed intrusive thoughts, 
avoidance of trauma reminders, exaggerated startle response, 
detachment from other people, irritability, anger, and 
nightmares/poor sleep.  

In light of the rating criteria, the overall evidence 
supports a schedular rating of 70 percent for PTSD for the 
appellate period effective June 21, 2006.  In this regard, 
the medical evidence indicates the Veteran has occupational 
and social impairment, with deficiencies in most areas, such 
as work, judgment, thinking, and mood, due to such symptoms 
as suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, the inability to establish 
and maintain effective relationships.

A higher rating is not warranted in this matter as the 
Veteran has not shown total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The record thus approximates findings consistent with 
occupational and social impairment, with deficiencies in most 
areas, which more approximates the criteria for a 70 percent 
rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Accordingly, the Board finds that the Veteran has met the 
requirements for a 70 percent rating for PTSD, effective from 
June 21, 2006.


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the Veteran's disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 


ORDER

Entitlement to a  rating of  70 percent for PTSD for the 
period beginning June 21, 2006, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


